Title: To George Washington from George Clinton, 13 August 1783
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Pokeepsie 13th Augt 1783
                        
                        I would just inform your Excellency that since Colo. Humphrey left me this Afternoon I have received a very
                            satisfactory Report from this Person, employed to procure Money on Loan for the Use of the State; so that the only
                            difficulty which now remains is to Justify me in the Appropriation of it for this Purpose of Garissioning the Western
                            Posts And to this End I shall convene a Council without Delay & lay before them your Excellencys Requisitions on
                            this Subject. I have the Honor to be with the highest Respect & Esteem your Excellency’s most Obedt Servt
                        
                            Geo. Clinton
                        
                    